Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 3/14/22. 
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8, 10, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justice et al. (2015/0375113).
Re Claim 5,
Justice discloses a method (Fig 7) comprising: 
determining one or more player attributes of players associated with a game session request, the one or more player attributes based at least in part on prior gameplay of the players, and the game session request associated with a subscriber of a service provider network (Fig 7, ¶¶0041, 0095, 0119-0120; a user initiates an online gaming session, wherein assignment manager assigns game client to a specific game server based on one or more criteria such as usage history of the player, further, the system determines the player is a customer of a subscribing service company); 
determining a first fleet of virtual machine (VM) instances allocated to the subscriber; determining a second fleet of VM instances allocated to the subscriber (Fig 5, ¶¶0081-0082; Game pools 522 and 526 are both dedicated to hosting the same game title); 
determining a value based at least in part on the one or more player attributes (Fig 7, ¶0122; based on the first and second sets of criteria, a score is determined for each data center); 
selecting, based at least in part on the value, the first fleet or the second fleet as a selected fleet (Fig 7, ¶0123; based on the scores determined for each data center, the client device is assigned to a first data center); and 
causing a game session corresponding to the game session request to be hosted on a VM instance of the selected fleet (¶¶0049, 0101; specific instances in a specific data center are selected).
Re Claims 6, 17,
Justice discloses determining multiple values, the multiple values comprising: a first value associated with the first fleet, the first value indicative of a first preference for placing the game session on the first fleet; and a second value associated with the second fleet, the second value indicative of a second preference for placing the game session on the second fleet, wherein the selecting is based at least in part on a comparison between the first value and the second value (Fig 7, ¶¶0119-0123).
Re Claim 7,
Justice discloses selecting, based at least in part on the value, at least one of: a frame rate of multiple available frame rates as a selected frame rate; or a resolution of multiple available resolutions as a selected resolution, wherein the causing of the game session to be hosted comprises causing the game session to be hosted at the selected frame rate or the selected resolution (¶¶0049, 0096).
Re Claims 8, 18,
Justice discloses the one or more player attributes include, for individual ones of the players, at least one of: a player identifier (ID); a number of games played over a period of time; whether the player is a paying player; an amount of money spent by the player over the period of time; an amount of time spent playing games; or one or more times of day that games were played (¶0095).
Re Claim 10,
Justice discloses determining of the value comprises at least one of providing the one or more player attributes as input to a function that computes the value; or providing the one or more player attributes as input to a trained machine learning model that generates the value as output (¶¶0101, 0103).
Re Claim 12,
Justice discloses the data comprises at least one of: one or more customized session placement rules; a customized machine learning model; or one or more weights assigned to individual ones of the one or more player attributes (¶¶0103-0104).
Re Claim 13,
Justice discloses determining a first average latency that the first fleet provides to players associated with the game session request; and determining a second average latency that the second fleet provides to the players, wherein the selecting is based at least in part on a comparison between the first average latency and the second average latency (¶¶0095-0096).
Re Claim 14,
Justice discloses determining a first capacity of the first fleet; and determining a second capacity of the second fleet, wherein the selecting is based at least in part on a comparison between the first capacity and the second capacity (¶¶0095-0096, 0108, 0114).
Re Claim 15,
Justice discloses determining a first cost of the VM instances of the first fleet; and determining a second cost of the VM instances of the second fleet, wherein the selecting is based at least in part on a comparison between the first cost and the second cost (¶¶0114, 0118, 0126).
Re Claim 16,
Claim is substantially similar to claim 5. See claim 5 for rejection.
Re Claim 19,
Justice discloses selecting, based at least in part on the value, a configuration of multiple available configurations as a selected configuration, wherein causing the game session to be hosted comprises causing the game session to be hosted with the selected configuration (¶¶0049, 0096, 0103-0104).
Re Claim 20,
Justice discloses the selected configuration comprises a selected frame rate of multiple available frame rates, and wherein the causing of the game session to be hosted comprises causing the game session to be hosted at the selected frame rate (¶¶0049, 0096, 0103-0104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al. (2015/0375113).
	Re Claim 1,
Justice discloses a method comprising: 
accessing attribute data to determine: player attributes of players associated with the game session request, wherein the player attributes are based at least in part on prior gameplay of the player; and game attributes of a game corresponding to the game session request, wherein the game attributes include at least one of a game mode, a game situation, or a game context (Fig 7, ¶¶0041-0042, 0045, 0051, 0053-0054, 0095, 0119-0120; assignment manager assigns game client to a specific game server based on one or more criteria relating to the game and criteria specific to the user); 
accessing fleet data to determine available fleets of virtual machine (VM) instances that are allocated to the subscriber, the available fleets including at least a first fleet in a first region and a second fleet in a second region, the first fleet providing a first average latency to the players and the second fleet providing a second average latency to the players (¶¶0081-0082, 0094-0096; assignment manager assigns a client device to a particular data center and server based on criteria representing real-time, historic, or projected metrics relating to the game, client device, network, and the data centers, for example, geographic location and latency information); 
determining, based on the player attributes and the game attributes: a first value associated with the first fleet, the first value indicative of a first preference for placing a game session corresponding to the game session request on the first fleet; and a second value associated with the second fleet, the second value indicative of a second preference for placing the game session on the second fleet (Fig 7, ¶¶0119-0122; based on the first and second sets of criteria, a score is determined for each data center); 
selecting, based on the first value being greater than the second value, the first fleet as a selected fleet; and causing the game session to be hosted on a VM instance of the selected fleet (¶¶0049, 0101, 0119-0123; the client device is assigned to the data center with the best score, which may be the data center with the highest or lowest score, depending on how the scores are calculated).
Justice further discloses in an alternative embodiment that placing a game session request in a queue, the game session request associated with a subscriber of a service provider network (¶¶0054, 0061-0062). Justice further teaches such a configuration tracks ongoing game sessions and helps player find a game session to join (¶¶0061-0062). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the alternative embodiment in order to efficiently managing each player’s wait time to join the game session.
	Re Claim 2,
Claim is substantially similar to claim 7 above. See claim 7 for rejection.
	Re Claim 4,
Justice discloses providing the player attributes as input to a first function that computes the first value; and providing the player attributes as input to a second function that computes the second value (¶¶0101, 0103).

Claims 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al. (2015/0375113) in view of Leung et al. (2020/0047067).
	Re Claims 3, 11,
	Justice discloses all limitations as set forth above including receiving, from a subscriber device associated with the subscriber, data for customizing a session placement algorithm used for placing game sessions, wherein the determining of the value is based at least in part on the customized session placement algorithm (¶¶0103-0104) but does not explicitly disclose creating a customized session placement algorithm for the subscriber based at least in part on the data. However, Leung teaches creating a customized session placement algorithm for the subscriber based at least in part on the data (¶¶0044, 0046-0047). Leung further teaches such a configuration allows game developers to minimize costs in hosting the game (abstract, ¶¶0002, 0014). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  utilize the teaching taught by Leung into the gaming service of Justice in order to minimize the cost of hosting the game sessions.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al. (2015/0375113).
	Re Claim 9,
	Justice discloses all limitations as set forth above but does not explicitly disclose the one or more game attributes include at least one of whether a game is to be played in a tournament mode or in casual mode; a phase of a tournament, or whether the game is to be live-streamed. However, Justice teaches in alternative embodiments that the system may facilitate dynamically balancing loads on the data centers and servers by reallocating or reassigning users during application usage, i.e., different game mode or phase, further, the assignment manager may allocate player based on his status such as premium subscriber or a trial user, i.e., tournament gaming or casual gaming (¶¶0050, 0113, 0117). Justice further teaches such a configuration minimizes disruption of the game or degrades the user experience (¶0117). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the elements taught in alternative embodiments in order to minimize disruption of the game or degrade the user experience.

Response to Arguments
The double patenting rejection is withdrawn in view of a terminal disclaimer filed 3/14/22.
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
	Re Claims 1, 5 and 16, 
	Applicant argues that Justice fails to teach the limitation “determine a first fleet of virtual machine…determine a second fleet of virtual machine…select, based at least in part on the value, the first fleet or the second fleet…” because a data center is not the same as a fleet of virtual machine (VM) instances”. Examiner respectfully disagrees. In Figure 3, Justice teaches a game server comprises a game data store, a game execution environment that comprises the gaming resources required to execute instances of a game and an application availability manager that allocate server resources to a particular game pool. Server resources allocated to a particular game pool include the resources needed to execute the active game instances as well as the standby game instances that have no player connected (Fig 3, ¶¶0048, 0055, 0058-0059). Further, Justice teaches a game execution environment 428 that is running active game sessions with players connected and computing resources allocation similar to the game service describe in Figure 3, wherein the game execution environment includes a virtual machine (¶¶0067, 0069). Justice further teaches the remote game environment includes one or more data centers, wherein each data center hosts game service that is similar to the game server described in Figure 3. As such, the data center described in Figure 5 includes one or more virtual machines. Therefore, for the reasons as set forth above, the 102 and the 103 rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715